DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billard et al. (US Pub No 2018/0327224 A1). Billard discloses 
Re claim 1, an encapsulated component of an electromechanical assembly (fig. 2) for an elevator system (fig. 1), the encapsulated component comprising: an encapsulating body (50,90) defined by a preformed body, a cast body, a molded structure, or a potted structure (This limitation is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The body shown in fig. 2 has the structural characteristic of being a preformed body, a cast body, a molded structure, or a potted structure.); and a component assembly (46,48,66) arranged within the encapsulating body (the body is shown to surround the respective component assembly in fig. 2), wherein at least some parts of the component assembly are embedded within a material of the encapsulating body (fig. 2 shows 50 and 90 forming an outer shell housing and the component assembly is closely surrounded within the material of the housing; www.merriam-webster.com defines embed as “to surround closely”).
Re claim 2, wherein the component assembly is an electromagnet assembly (42 is described as an electromagnetic actuator) comprising at least a core (48) and a coil (46), wherein the core and the coil are embedded within the material of the encapsulating body (fig. 2).
Re claim 3, wherein the component assembly is a magnet assembly (66 is described as a magnet) comprising a magnet (66 is described as a magnet) embedded within the material of the encapsulating body (fig. 2).
Re claims 4, 15, wherein the encapsulating body includes a shell defining a cavity (shell is housing structure of 50,90 forming a cavity 66 and 46,48), wherein the at least some parts of the component assembly are housed within the cavity (fig. 2).
Re claims 5, 16, further comprising a material (material structure of 50,90) surrounding the at least some parts of the component assembly and filling the cavity (outer surface of 50,90 surrounds the component and the inner thickness of 50,90 fills part of the cavity).
Re claims 6, 17, wherein the encapsulating body is formed of a non-magnetic material (spec describes the housing made of “non-magnetic material”).
Re claims 8, 11, wherein the encapsulating body comprises a main body (middle portion of 50 shown in fig. 2), a first mounting extension (fig. 2: top flange of right-most vertical plate) extending from a first end (top end) of the main body, and a second mounting extension (fig. 2: bottom flange of right-most vertical plate) extending from a second end (bottom end) of the main body, wherein each mounting extension comprises a respective mounting aperture (holes for receiving the rod within 52) having a respective biasing surface (surface for receiving 52).
Re claims 9, 12, wherein the encapsulating body comprises a component integrator (fig. 3: vertical rod immediately above 44) configured to receive a connecting pin (pivot pin at the top of the component integrator in fig. 4) for connecting to a connecting rod (80).
Re claim 10, an electromechanical actuator (fig. 2) of an elevator system (fig. 1) comprising: a housing assembly (fig. 3); an electromagnet assembly (42) installed within the housing assembly; and a magnet assembly (44) installed within the housing assembly, wherein at least one of the electromagnet assembly and the magnet assembly is an encapsulated component (fig. 2 shows encapsulated by 50,90), wherein the encapsulated component comprises: an encapsulating body (structure of 50,90) defined by a preformed body, a cast body, a molded structure, or a potted structure (This limitation is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The body shown in fig. 2 has the structural characteristic of being a preformed body, a cast body, a molded structure, or a potted structure.); and a respective assembly of the electromagnet assembly or magnet assembly arranged within the encapsulating body (fig. 2), wherein at least some parts of the respective assembly are embedded within a material of the encapsulating body (fig. 2 shows 50 and 90 forming an outer shell housing and the component assembly is closely surrounded within the material of the housing; www.merriam-webster.com defines embed as “to surround closely”).
Re claim 14, wherein the magnet assembly comprises a permanent magnet (66 is described as a magnet) and a toothed block (tooth on the left surface of block 62).
Re claim 19, further comprising: a connecting rod (80); and a safety brake (84), wherein the magnet assembly is operably coupled to the safety brake by the connecting rod (fig. 3).
Re claim 20, wherein the housing assembly comprises a first housing (fig. 3: top and bottom portions where screw holes are provided for mounting to the car) configured to be attached to a portion of an elevator car and a second housing defining a track (fig. 3: middle portion forming a vertical recess defining a track for 44), with the magnet assembly configured to move along the track.

Claim(s) 1-5, 8, 10, 11, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US Pub No 2018/0162694 A1). Hu discloses 
Re claim 1, an encapsulated component of an electromechanical assembly for an elevator system (fig. 3A), the encapsulated component comprising: an encapsulating body (50) defined by a preformed body, a cast body, a molded structure, or a potted structure (This limitation is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The body 50 shown in fig. 3A has the structural characteristic of being a preformed body, a cast body, a molded structure, or a potted structure.); and a component assembly (42a,44a) arranged within the encapsulating body, wherein at least some parts of the component assembly are embedded within a material of the encapsulating body (fig. 3A-B shows 42a,44a embedded within a material of 50; fig. 3A shows 50 at least forming an outer shell and, by inspection with fig. 3B, the component assembly is closely surrounded within the material of the housing; www.merriam-webster.com defines embed as “to surround closely”).
Re claim 2, wherein the component assembly is an electromagnet assembly (42a is described as an electromagnetic actuator) comprising at least a core (46a) and a coil (48a), wherein the core and the coil are embedded within the material of the encapsulating body (fig. 3A-B).
Re claim 3, wherein the component assembly is a magnet assembly (44a) comprising a magnet (44a is described as a magnetic brake pad) embedded within the material of the encapsulating body (fig. 3A-B).
Re claims 4, 15, wherein the encapsulating body includes a shell defining a cavity (shell is housing structure forming a cavity around 48a in fig. 3A), wherein the at least some parts (48a) of the component assembly are housed within the cavity.
Re claims 5, 16, further comprising a material (material structure of 50) surrounding the at least some parts of the component assembly and filling the cavity (outer surface of 50 surrounds the component and the inner thickness of 50 fills part of the cavity).
Re claims 8, 11, wherein the encapsulating body comprises a main body (middle portion of 50 shown in fig. 3A), a first mounting extension (fig. 3A: top flange 41) extending from a first end (top end) of the main body, and a second mounting extension (fig. 3A: bottom flange 41) extending from a second end (bottom end) of the main body, wherein each mounting extension comprises a respective mounting aperture having a respective biasing surface (fig. 4A shows rectangular aperture at each of the extension while fig. 6A shows a biasing spring mounted to a biasing surface in the aperture; the biasing surface is construed as the surface for receiving the biasing spring).
Re claim 10, an electromechanical actuator (60) of an elevator system (fig. 1) comprising: a housing assembly (41,50); an electromagnet assembly (42a) installed within the housing assembly; and a magnet assembly (44a) installed within the housing assembly, wherein at least one of the electromagnet assembly and the magnet assembly is an encapsulated component (fig. 3A shows 42a and 44a are encapsulated by the housing 50), wherein the encapsulated component comprises: an encapsulating body (structure of 50) defined by a preformed body, a cast body, a molded structure, or a potted structure (This limitation is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The body 50 shown in fig. 3A has the structural characteristic of being a preformed body, a cast body, a molded structure, or a potted structure.); and a respective assembly of the electromagnet assembly or magnet assembly arranged within the encapsulating body (fig. 2-3A shows 42a and 44a are encapsulated by the body), wherein at least some parts of the respective assembly are embedded within a material of the encapsulating body (fig. 3A-B shows 42a,44a embedded within a material of 50; fig. 3A shows 50 at least forming an outer shell and, by inspection with fig. 3B, the component assembly is closely surrounded within the material of the housing; www.merriam-webster.com defines embed as “to surround closely”).
Re claim 19, further comprising: a connecting rod (57); and a safety brake (24), wherein the magnet assembly is operably coupled to the safety brake by the connecting rod (fig. 2).
Re claim 20, wherein the housing assembly comprises a first housing (41) configured to be attached to a portion of an elevator car (fig. 1) and a second housing defining a track (fig. 3A: track shown as the housing of 50 defining vertical path for 44a along with oblong slot), with the magnet assembly configured to move along the track (fig. 2 and 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No 2018/0162694 A1) in view of Fullgrabe et al. (WO-2019048196 A). Hu discloses the encapsulated component (as cited above). Hu does not clearly disclose:
Re claims 6, 17, wherein the encapsulating body is formed of a non-magnetic material.
Re claim 18, wherein the encapsulating body is formed of plastic.
However, Fullgrabe teaches an electromagnetic actuating device (title):
Re claims 6, 17, wherein the encapsulating body (40) is formed of a non-magnetic material (par [0010] and [0030]).
Re claim 18, wherein the encapsulating body is formed of plastic (par [0030]: thermoplastic polyamide resin).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a non-magnetic material, as taught by Fullgrabe, to reduce magnetic interference with the electromagnetic components.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plastic body, as taught by Fullgrabe, for relatively cheaper and ease of manufacuturing.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No 2018/0162694 A1) in view of DE 29606994 U1. Hu discloses the encapsulated component (as cited above). Hu does not clearly disclose:
Re claims 7, 13, wherein the component assembly includes a ferrite core.
However, DE’994 teaches electromagnetic actuating device (fig. 1):
Re claims 7, 13, wherein the component assembly includes a ferrite core (par [0014] describes a ferromagnetic core 6).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a ferrite core, as taught by DE’994, because it is easily attainable in the market and for its ease of manufacturing. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No 2018/0162694 A1) in view of Applicant’s admitted prior art Fig. 4 (of this Application 16/886,166). Hu discloses the encapsulated component (as cited above). Hu does not clearly disclose:
Re claim 14, wherein the magnet assembly comprises a permanent magnet and a toothed block.
However, Fig. 4 teaches:
Re claim 14, wherein the magnet assembly comprises a permanent magnet (408) and a toothed block (406).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the permanent magnet, as taught by Fig. 4, for interaction with the electromagnet actuator and guide rail. The toothed block provides better frictional grip when engaged with the rail for triggering the brakes.

Response to Arguments
Applicant's arguments filed on 8/16/2022 have been fully considered but they are not persuasive.
On pages 7-10 of the Remarks, Applicant argues Hu fails to disclose the newly claimed feature of claims 1 and 10. Examiner respectfully disagrees. Hu’s element 50 in fig. 3A defines a body encapsulating the component assembly of 60. Www.merriam-webster.com defines embed as “to enclose closely in or as if in a matrix” (emphasis added) in definition 1a and “to surround closely” in definition 3. As such, fig. 3A-B shows 42a,44a are embedded within a material of 50; fig. 3A shows 50 at least forming an outer shell and, by inspection with fig. 3B, the component assembly is closely surrounded within the material of the housing. An alternative Rejection by the Billard reference (US Pub No 2018/0327224 A1) is further provided. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/               Primary Examiner, Art Unit 3654